Citation Nr: 1727402	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-32 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition to include depressive disorder, and post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to September 1953.  He was awarded four silver stars, a Korean Service Medal, a Combat Infantryman Badge, and a United Nations Service Medal.

This appeal comes before the Board of Veterans' Appeals (Board) from two December 2012 rating decisions of the VA Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO).

A the June 28, 2017, appellate brief, the Veteran's representative indicated that the Board should take jurisdiction over several additional issues under Manlincon v. West, 12 Vet. App. 238 (1999) to order a statement of the case (SOC).  However, the Board notes that the claims file contain a May 2017 letter from the RO to the Veteran acknowledging disagreement with the identified issues and explaining that such issues were being reviewed by appropriate officials; and that an SOC would be issued for any claims denied.  Under the circumstances, the Board denies jurisdiction because there are in active process at the AOJ level.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have PTSD; the Veteran's psychiatric symptoms have been attributed to a known diagnosis; depressive disorder NOS is not related to service and is not related to or permanently worsened beyond natural progress by a service-connected disability or disabilities.

2.  The Veteran has bilateral hearing loss, the symptoms of which have been related by competent and credible evidence to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder  to include PTSD and depression was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.125 (2016).

2.  The basic criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Service Connection
      
The Veteran seeks service connection for an acquired psychiatric condition to include depressive disorder, and PTSD.  The Veteran also seeks service connection for bilateral hearing loss.

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating: "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316 ; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While "Other organic diseases of the nervous system," which may include sensorineural hearing loss, are included among the enumerated chronic diseases, the Veteran's claimed mental disability is not included.  See 38 C.F.R. § 3.309(a).  The only mental disorders listed among the presumptive diseases are "psychoses." In order for a psychosis to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.384 and evidence to substantiate that the disease produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  




Currently, psychosis is defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-5): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  38 C.F.R. § 3.384 (2016).  

The Veteran has not been diagnosed with psychosis, and there is no evidence he displays psychotic features.  As a preponderance of the evidence is against manifestation of a psychosis to a degree of 10 percent or more within one year of service separation, the presumption of service connection for certain chronic diseases is not for application.

In addition to the above laws and regulations, establishing service connection for PTSD requires specific findings.  These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f). If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1). If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(4).

In specific regard to the hearing loss claim, service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154 (b); Libertine v. Brown, 9 Vet. App. 521, 524   (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99. 

In this case, there is no doubt regarding the Veteran's combat service.  Service personnel records demonstrate the Veteran's service as an infantryman engaged in combat operations in Korea.  As previously noted, records show that the Veteran was awarded four silver stars for his valor in combat, a Korean Service Medal, a Combat Infantryman Badge, and a United Nations Service Medal.  However, the provisions of 38 U.S.C.A. § 1154(b) can only provide a factual basis upon which to establish the occurrence of a particular disease or injury in service; they cannot be used to link the claimed disease or injury in service etiologically to a current disability.  See Libertine, 9 Vet. App. at 522-23.  It is important to note that the provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; rather, they relax the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Acquired psychiatric Condition

The Veteran claims that he has an acquired psychiatric condition that is related to his time in service or is otherwise related to one of his service-connected disabilities.  Service treatment records reveal no diagnosis or treatment for any psychiatric disorder while in service.  The first objective evidence of such a disability was when the Veteran was referred to a VA psychiatrist in 2005, more than 50 years post-service. 

The Veteran submitted a medical report and opinion from a private physician, which purports to support a relationship between PTSD and service.  Prior to this medical record the Veteran had never been diagnosed with PTSD.  There is no indication that the physician is a psychiatrist or otherwise  examined the Veteran in accordance with proscribed DSM criteria.  In fact, the physician asks VA to "Please evaluate [the Veteran] carefully because there is medical evidence diagnosing the condition as PTSD...," however, no evidence is identified or otherwise discussed.  Further, neither the physician nor the record identifies any specific in-service stressors.


A June 2012 VA psychiatric examination was afforded to the Veteran.  The report of the VA examination included a thorough summary and review of the Veteran's medical history, including his service treatment records, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's current disability. This included a review of a September 2005 VA examination, which diagnosed the Veteran with Major depressive disorder, dysthymic disorder, and dementia, NOS. The Veteran is currently diagnosed him with the following: depressive disorder, NOS; and cognitive disorder, NOS.  The examiner commented that "THESE ARE TWO DISTINCT AND SEPARATE DIAGNOSES, ALTHOUGH IT IS KNOWN THAT DEPRESSION IS A COMMON EXPERIENCE FOR INDIVIDUALS WITH COGNITIVE DISORDER OR DEMENTIA. BOTH DIAGNOSES HAVE SYMPTOMS IN COMMON SUCH AS LOSS OF INTEREST IN FORMERLY PLEASURABLE ACTIVITIES SOCIAL ISOLATION, MEMORY PROBLEMS." (All CAPS in the original). The examiner specifically considered the PTSD criteria in the course of evaluating the Veteran and specifically opined that the Veteran did not meet the criteria for PTSD.  In so doing, the examiner  addressed the favorable October 2011 private opinion, explaining that such opinion is not credible documentation of the Veteran's mental disorders, because she is not a psychiatrist, did not do a mental examination, and merely wrote what the Veteran had relayed to her to write. The VA psychiatrist concluded that the "VETERAN'S CURRENT DIAGNOSES ARE NOT RELATED TO HIS MILITARY SERVICE FOR THE REASONS STATED ABOVE. (All CAPS in the original). 

The Board finds this VA opinion to be well-informed by the evidence, well-reasoned, well-explained, and consistent with the record.  It is therefore assigned high probative weight.  For these reasons, the June 2012 VA examination report and opinion outweigh the private medical evidence and the Veteran's lay assertions.  To the extent the Veteran asserts that his acquired psychiatric disorder is related to service or is secondary to a service-connected disability, there is simply no competent or credible lay or medical opinion purporting to relate any current acquired psychiatric disorder to service, or to any service-connected disability or disabilities. 

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n.4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of an acquired psychiatric disorder to service or to a service-connected disability is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of, and contributors to, mental disorders in general, and the inherently medical question of how a specific mental diagnosis may have been caused.  These are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of a relationship with service, or other service-connected disabilities. 

After careful review, the Board finds that a preponderance of the evidence is against the veteran's assertion that a current acquired psychiatric disorder is related to service, or is proximately due to or a result of a service-connected disability or disabilities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
      
      Bilateral Hearing Loss 

The Veteran reports that he endured three years of infantry and artillery noise exposure, including 14 months in Korea. Specifically the Veteran recalls an instance of a 240mm cannon explosion.  Here, the evidence substantiates the Veteran's account of having been exposed to loud sounds during service.  As a combat veteran, his account of such exposure is accepted as true notwithstanding lack of official records.  

At separation from service in 1953, the Veteran was given a whisper hearing test which revealed no hearing loss.  However, in a June 2012 VA examination, the examiner acknowledged that the whisper test is an inadequate method to assess the presence of hearing loss.  

An October 2011 opinion from a private physician was submitted to VA. The physician opined that the Veteran's hearing loss is more likely than not connected to service due to his prolonged exposure to high intensity noise while serving in combat.

VA next provided an audiological examination in June 2012.  The pure tone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
80
95
LEFT
25
30
35
65
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  Thus, by the methods specified in the VA regulations, there is a current disability of bilateral hearing loss.



In regard to service connection, the VA examiner opined that the Veteran's current hearing loss was unlikely related to service; premising his opinion on a lack of documented complaints of hearing loss the claims file for more than 59 years following discharge from service.  Service connection was then denied in a December 2012 rating decision by the RO.

The Veteran argues that the whisper test provided at discharge was inadequate to identify or rule out the presence of hearing loss.  He also argues that the lack of documented complaint does not translate to the lack of symptoms, and a lack of formal documentation does not render the Veteran's assertions to be without credibility.

The Board finds that the Veteran's lay statements of exposure to high intensity noise is consistent with the circumstances of his service, notwithstanding the lack of official records of such incurrence.  Although there is no documentation of hearing loss either at discharge or within one year of discharge, it is well acknowledged and has even been conceded by VA, that the whisper test performed on the Veteran was insufficient to conclusively determine whether he suffered any hearing loss.  Further, as the Veteran correctly notes, "absence of service medical records showing hearing difficulties [is] insufficient to overcome [a] veteran's testimony of exposure and medical evidence of a present hearing loss consistent with noise exposure." Peters v. Brown, 66 Vet.App. 540, 543 (1993).  Given the insufficient whisper examination at discharge and the positive medical opinion submitted on the Veteran's behalf, the Board finds that the evidence in favor of a nexus between the his current bilateral hearing loss and service has attained relative equipoise with the evidence against such nexus.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for bilateral hearing loss is warranted.

      Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board finds that VA has satisfied its duty to notify under the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Letters at various times were sent to the Veteran that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, all necessary development has been attempted or accomplished.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Multiple VA medical examinations were conducted.  The Board finds that these examinations and associated reports, are adequate.  Along with the other evidence of record, they provide sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examinations of the Veteran by an examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Entitlement to service connection for an acquired psychiatric condition to include depressive disorder, and post-traumatic stress disorder (PTSD) is denied.

Entitlement to service connection for bilateral hearing loss is granted.



______________________________________________
JONTHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


